Exhibit 10.9
 

--------------------------------------------------------------------------------


 
SWAP CONTRACT ADMINISTRATION AGREEMENT
 
This SWAP CONTRACT ADMINISTRATION AGREEMENT, dated as of June 29, 2007 (this
“Agreement”), among THE BANK OF NEW YORK (“BNY”), as Swap Contract Administrator
(in such capacity, the “Swap Contract Administrator”) and not in its individual
or corporate capacity but solely as Trustee under the Pooling and Servicing
Agreement referred to below (in such capacity, the “Trustee”), and COUNTRYWIDE
HOME LOANS, INC. (“CHL”).
 
WHEREAS, CHL is a party to three interest rate swap agreements, one between CHL
and BNP Paribas (“BNP Paribas”) with a Trade Date of June 27, 2007 and a
reference number of 66785 (the “Class A-1-B Swap Contract”), one between CHL and
BNP Paribas with a Trade Date of June 27, 2007 and a reference number of 66786
(the “Class A-2-B Swap Contract”) and one between CHL and Lehman Brothers
Special Financing Inc. (“Lehman” and, together with BNP Paribas, each a
“Counterparty”) with a Trade Date of June 27, 2007 and a reference number of
Global ID 3152133 (the “Certificate Swap Contract” and together with the Class
A-1-B Swap Contract and the Class A-2-B Swap Contract, the “Swap Contracts” and
each, a “Swap Contract”), copies of which are attached to this Agreement as
Exhibit A;
 
WHEREAS, CWALT, Inc. is conveying certain mortgage loans and other related
assets to a trust fund, Alternative Loan Trust 2007-OH2 (the “Trust Fund”)
created pursuant to a Pooling and Servicing Agreement, dated as of June 1, 2007
(the “Pooling and Servicing Agreement”), among CWALT, Inc., as depositor, CHL,
as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park
Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master
servicer, and the Trustee;
 
WHEREAS, simultaneously with the execution and delivery of this Agreement, CHL
is assigning all of its rights, and delegating all of its duties and obligations
(other than, with respect to each Swap Contract, its obligation to make the
Additional Payment (as defined in each Swap Contract)), under the Swap Contracts
to the Swap Contract Administrator, pursuant to two separate assignment
agreements, each dated as of the date hereof (collectively, the “Assignment
Agreements”) among CHL, as assignor, the Swap Contract Administrator, as
assignee, and the applicable Counterparty;
 
WHEREAS, the parties hereto desire that the Trustee make remittances to the Swap
Contract Administrator as contemplated by and to the extent provided in the
Pooling and Servicing Agreement to cover payments due to the applicable
Counterparty under each Swap Contract;
 
WHEREAS, CHL desires (i) that the Net Payments (as defined below) payable by
Lehman under the Certificate Swap Contract and the payments payable by BNP
Paribas under the Class A-1-B Swap Contract and the Class A-2-B Swap Contract be
distributed to the Trustee under the Pooling and Servicing Agreement to be
applied for the purposes specified in the Pooling and Servicing Agreement and
(ii) that the Excess Payments (as defined below) payable by Lehman under the
Certificate Swap Contract be distributed to CHL;
 
WHEREAS, CHL and the Trustee desire to appoint the Swap Contract Administrator,
and the Swap Contract Administrator desires to accept such appointment, to
distribute funds received under the Swap Contracts to the Trustee and to CHL as
provided in this Agreement, and, in the case of a NIM Issuance, to distribute
Excess Payments in accordance with the related Swap Excess Assignment Agreement
(each as defined below).
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
1.  Definitions.  Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings assigned thereto in the Pooling and
Servicing Agreement.
 
Benefited Certificates:  With respect to (i) the Class A-1-B Swap Contract, the
Class A-1-B Certificates; (ii) the Class A-2-B Swap Contract, the Class A-2-B
Certificates; and (iii) the Certificate Swap Contract, the LIBOR Certificates.
 
Certificate Swap Administration Account:  The separate account created and
maintained by the Swap Contract Administrator pursuant to Section 3 with a
depository institution in the name of the Swap Contract Administrator for the
benefit of Lehman, CHL and the Trustee on behalf of the Holders of the related
Classes of Benefited Certificates and designated “The Bank of New York for
Countrywide Home Loans, Inc., Lehman Brothers Special Financing Inc. and certain
registered Holders of CWALT, Inc., Mortgage Pass-Through Certificates, Series
2007-OH2”.  Funds in the Certificate Swap Administration Account shall be held
for Lehman, CHL and the Trustee on behalf of the Holders of the related Classes
of Benefited Certificates as set forth in this Agreement.
 
Class A-1-B Swap Administration Account:  The separate account created and
maintained by the Swap Contract Administrator pursuant to Section 3 with a
depository institution in the name of the Swap Contract Administrator for the
benefit of BNP Paribas and the Trustee on behalf of the Holders of the related
Class of Benefited Certificates and designated “The Bank of New York for BNP
Paribas and certain registered Holders of CWALT, Inc., Mortgage Pass-Through
Certificates, Series 2007-OH2”.  Funds in the Class A-1-B Swap Administration
Account shall be held for BNP Paribas and the Trustee on behalf of the Holders
of the related Class of Benefited Certificates as set forth in this Agreement.
 
Class A-2-B Swap Administration Account:  The separate account created and
maintained by the Swap Contract Administrator pursuant to Section 3 with a
depository institution in the name of the Swap Contract Administrator for the
benefit of BNP Paribas and the Trustee on behalf of the Holders of the related
Class of Benefited Certificates and designated “The Bank of New York for BNP
Paribas and certain registered Holders of CWALT, Inc., Mortgage Pass-Through
Certificates, Series 2007-OH2”.  Funds in the Class A-2-B Swap Administration
Account shall be held for BNP Paribas and the Trustee on behalf of the Holders
of the related Class of Benefited Certificates as set forth in this Agreement.
 
Excess Payment:  For any Distribution Date on or prior to the Certificate Swap
Contract Termination Date and as to which the Certificate Swap Contract or a
replacement swap contract is in effect, an amount equal to the excess, if any,
of (i) the Net Swap Payment (as defined in the Pooling and Servicing Agreement)
received by the Swap Contract Administrator from Lehman with respect to the
Certificate Swap Contract and such Distribution Date over (ii) the Net Payment
for such Distribution Date.  For any Distribution Date on or prior to the
Certificate Swap Contract Termination Date but only if neither the Certificate
Swap Contract nor a replacement swap contract is in effect, zero.  For any
Distribution Date after the Certificate Swap Contract Termination Date, an
amount equal to all remaining funds on deposit in the Certificate Swap
Administration Account.
 

--------------------------------------------------------------------------------


 
Indenture Trustee:  With respect to a NIM Issuance (if any), the indenture
trustee under the indenture pursuant to which the notes related to such NIM
Issuance are issued.
 
ISDA Master Agreement:  With respect to (i) the Certificate Swap Contract, the
1992 ISDA Master Agreement (Multicurrency – Cross Border), including the
Schedule and Credit Support Annex thereto, dated June 29, 2007, between Lehman
and the Swap Contract Administrator and (ii) the Class A-1-B Swap Contract and
the Class A-2-B Swap Contract, the 1992 ISDA Master Agreement (Multicurrency –
Cross Border), including the Schedule and Credit Support Annex thereto, dated
June 29, 2007, between BNP Paribas and the Swap Contract Administrator.
 
Net Payment:  With respect to any Distribution Date on or prior to the
Certificate Swap Contract Termination Date, an amount equal to the sum of (i)
any Current Interest and Interest Carry Forward Amounts in respect of the
related Classes of Benefited Certificates, (ii) any Net Rate Carryover in
respect of the related Classes of Benefited Certificates, (iii) any Unpaid
Realized Loss Amounts in respect of the related Classes of Benefited
Certificates and the Class A-1-B Swap Principal Amount and Class A-2-B Swap
Principal Amount (iv) any remaining Overcollateralization Deficiency Amount, in
each case remaining unpaid following the distribution to the related Classes of
Benefited Certificates and the Class A-1-B Swap Principal Amount and Class A-2-B
Swap Principal Amount of Excess Cashflow pursuant to Section 4.02(c)(1) through
(4) of the Pooling and Servicing Agreement.  With respect to any Distribution
Date after the Certificate Swap Contract Termination Date, zero.
 
NIM Issuance:  An issuance by a NIM Trust, on or after the date hereof, of
asset-backed notes secured by the Class C Certificates and/or Class P
Certificates.
 
NIM Trust:  A Delaware statutory trust or other special-purpose entity that is
the issuer of the securities issued in connection with a NIM Issuance (if any).
 
Responsible Officer:  When used with respect to the Swap Contract Administrator,
any Vice President, any Assistant Vice President, the Secretary, any Assistant
Secretary, any Trust Officer or any other officer of the Swap Contract
Administrator customarily performing functions similar to those performed by any
of the above designated officers and also to whom, with respect to a particular
matter, such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
 
Swap Administration Account:  The Certificate Swap Administration Account, the
Class A-1-B Swap Administration Account or the Class A-2-B Swap Administration
Account, as applicable.
 

--------------------------------------------------------------------------------


 
Swap Excess Assignment Agreement:  With respect to a NIM Issuance (if any), an
agreement executed on or after the date hereof by CHL, the related NIM Trust and
the Swap Contract Administrator (in form and substance reasonably satisfactory
to the Swap Contract Administrator), pursuant to which rights to receive certain
portions of Excess Payments shall be assigned to such NIM Trust and pursuant to
which the Swap Contract Administrator shall agree to distribute Excess Payments
to the related Indenture Trustee and CHL (in accordance with the terms of such
agreement).
 
2.  Appointment of Swap Contract Administrator.
 
CHL and the Trustee hereby appoint BNY to serve as Swap Contract Administrator
pursuant to this Agreement and pursuant to the related Swap Excess Assignment
Agreement (if any).  The Swap Contract Administrator accepts such appointment
and acknowledges the transfer and assignment to it of CHL’s rights and
obligations under each Swap Contract pursuant to the Assignment Agreements.  The
Swap Contract Administrator agrees to exercise the rights referred to above for
the benefit of CHL, the Trustee and each Counterparty and to perform the duties
set forth in this Agreement.  In the event of a NIM Issuance, the Swap Contract
Administrator further agrees to perform the duties set forth in the related Swap
Excess Assignment Agreement for the benefit of CHL, the related NIM Trust and
the related Indenture Trustee.
 
3.  Receipt of Funds; Swap Administration Accounts.
 
The Swap Contract Administrator hereby agrees to receive (i) on behalf of CHL
and the Trustee, all amounts paid by Lehman under the Certificate Swap Contract,
(ii) on behalf of the Trustee, all amounts paid by BNP Paribas under the Class
A-1-B Swap Contract, (iii) on behalf of the Trustee, all amounts paid by BNP
Paribas under the Class A-2-B Swap Contract and (iv) on behalf of each
Counterparty, all applicable amounts remitted by the Trustee pursuant to the
Pooling and Servicing Agreement for payment to each Counterparty under each Swap
Contract.
 
The Swap Contract Administrator shall establish and maintain a Certificate Swap
Administration Account into which the Swap Contract Administrator shall deposit
or cause to be deposited on the Business Day of receipt, (x) all amounts
remitted by the Trustee for payment to Lehman pursuant to the Certificate Swap
Contract and (y) all amounts payable by Lehman under the Certificate Swap
Contract.  All funds deposited in the Certificate Swap Administration Account
shall be held for the benefit of Lehman, CHL and the Trustee on behalf of the
Holders of the related Classes of Benefited Certificates until withdrawn in
accordance with Section 4.
 
The Swap Contract Administrator shall establish and maintain a Class A-1-B Swap
Administration Account into which the Swap Contract Administrator shall deposit
or cause to be deposited on the Business Day of receipt, (x) all amounts
remitted by the Trustee for payment to BNP Paribas pursuant to the Class A-1-B
Swap Contract and (y) all amounts payable by BNP Paribas under the Class A-1-B
Swap Contract.  All funds deposited in the Class A-1-B Swap Administration
Account shall be held for the benefit of BNP Paribas and the Trustee on behalf
of the Holders of the related Class of Benefited Certificates until withdrawn in
accordance with Section 4.
 

--------------------------------------------------------------------------------


 
The Swap Contract Administrator shall establish and maintain a Class A-2-B Swap
Administration Account into which the Swap Contract Administrator shall deposit
or cause to be deposited on the Business Day of receipt, (x) all amounts
remitted by the Trustee for payment to BNP Paribas pursuant to the Class A-2-B
Swap Contract and (y) all amounts payable by BNP Paribas under the Class A-2-B
Swap Contract.  All funds deposited in the Class A-2-B Swap Administration
Account shall be held for the benefit of BNP Paribas and the Trustee on behalf
of the Holders of the related Class of Benefited Certificates until withdrawn in
accordance with Section 4.
 
Each Swap Administration Account shall be an “Eligible Account” as defined in
the Pooling and Servicing Agreement.  Funds in each Swap Administration Account
shall remain uninvested.
 
The Swap Contract Administrator shall give at least 30 days advance notice to
the related Counterparty, CHL (in the case of the Certificate Swap
Administration Account) and the Trustee of any proposed change of location of a
Swap Administration Account prior to any change thereof.
 
4.  Calculations; Distribution of Payments; Delivery of Notices.
 
The Swap Contract Administrator hereby agrees to make payments with respect to
each Swap Contract based on the information provided by the Trustee and the
related Counterparty, and the Swap Contract Administrator shall, absent manifest
error, be entitled to rely on information provided by the Trustee and the
Counterparty.
 
(i) On the Business Day of receipt of any payment from BNP Paribas with respect
to the Class A-1-B Swap Contract, the Swap Contract Administrator shall withdraw
the amount of such payment from the Class A-1-B Swap Administration Account and
distribute such payment to the Trustee for deposit into the Class A-1-B Swap
Account;
 
(ii) On the Business Day of receipt of any payment from BNP Paribas with respect
to the Class A-2-B Swap Contract, the Swap Contract Administrator shall withdraw
the amount of such payment from the Class A-2-B Swap Administration Account and
distribute such payment to the Trustee for deposit into the Class A-2-B Swap
Account; and
 
(iii) On the Business Day of receipt of any payment from Lehman with respect to
the Certificate Swap Contract, the Swap Contract Administrator shall withdraw
the amount of such payment from the Certificate Swap Administration Account and
distribute such amount sequentially, as follows:
 
(a)    
first, to the Trustee for deposit into the Certificate Swap Account, the
applicable Net Payment; and

 
(b)    
second, to CHL, the applicable Excess Payment, in accordance with the following
wiring instructions:

   

 
Bank:     Bank of New York
Account Name:     Countrywide Home Loans
Account No:     8900038632
ABA No:       021000018
REF:     CWALT 2007-OH2 X’S SwapPyt

 

--------------------------------------------------------------------------------


 
On the Business Day of receipt of any payment from the Trustee for payment to
the applicable Counterparty under the Certificate Swap Contract, the Class A-1-B
Swap Contract or the Class A-2-B Swap Contract, as applicable, the Swap Contract
Administrator shall withdraw the amount of such payment from the applicable Swap
Administration Account and distribute such amounts to the Counterparty in
accordance with the wiring instructions specified in the related Swap Contract.
 
The Swap Contract Administrator shall prepare and deliver any notices required
to be delivered under each Swap Contract.
 
On the Business Day of receipt of any notices, information or reports received
by the Swap Contract Administrator from a Counterparty, the Swap Contract
Administrator shall provide the same to the Trustee, including without
limitation information regarding any Net Swap Payment or Swap Termination
Payment that will be payable by the Swap Contract Administrator to a
Counterparty under a Swap Contract with respect to the next Distribution Date.
 
5.  Control Rights; Delivery Amounts; Replacement Swap Contract.
 
The Trustee shall have the right to direct the Swap Contract Administrator with
respect to the exercise of any right under a Swap Contract and the related ISDA
Master Agreement (such as the right to designate an Early Termination Date
following an Event of Default or Termination Event (each such term as defined in
the related ISDA Master Agreement)).
 
If the obligations of a Counterparty are, or shall become, guaranteed pursuant
to the guarantee of any party (whether an affiliate of that Counterparty or
otherwise), then the Swap Contract Administrator shall promptly demand in
accordance with the terms of the guarantee from such guarantor all amounts
payable or deliverable by that Counterparty under the related ISDA Master
Agreement in the event that the Counterparty fails to make timely payment or
delivery of such amounts.
 
Upon the occurrence of a Collateral Event (as defined in the applicable ISDA
Master Agreement), the Swap Contract Administrator, at the direction of the
Trustee, shall (i) demand delivery of the Delivery Amount (as defined in the
applicable ISDA Master Agreement) from the Counterparty on each Valuation Date
(as defined in the applicable ISDA Master Agreement), if applicable, (ii)
deliver to the Counterparty the Return Amount (as defined in the applicable ISDA
Master Agreement) on each Valuation Date, if applicable, as well as
Distributions and the Interest Amount (each, as defined in the applicable ISDA
Master Agreement) and (iii) take such other action required under the applicable
ISDA Master Agreement.  If a Delivery Amount is demanded under an ISDA Master
Agreement, the Swap Contract Administrator shall establish an account to hold
cash or other eligible investments pledged under that ISDA Master
Agreement.  Any such account shall be a segregated account meeting the
requirements set forth in the ISDA Master Agreement.  Any cash or other Eligible
Collateral (as defined in the applicable ISDA Master Agreement) pledged under
that ISDA Master Agreement shall not be part of the applicable Swap
Administration Account unless they are applied in accordance with the applicable
ISDA Master Agreement to make a payment due to the Swap Contract Administrator
pursuant to the applicable Swap Contract.
 

--------------------------------------------------------------------------------


 
In the event that a Swap Contract is terminated, CHL shall assist the Swap
Contract Administrator in procuring a replacement swap contract with terms that
are substantially the same as those of the original Swap Contract, and the Swap
Contract Administrator shall enter into a replacement swap contract procured by
CHL or the related Counterparty and continue to serve as Swap Contract
Administrator pursuant to the terms hereof.  Any Swap Termination Payment
received from a Counterparty shall be used to pay any upfront amount required
under any replacement swap contract, and any excess shall be distributed to
CHL.  In the event that a replacement swap contract cannot be procured, any Swap
Termination Payment received from a Counterparty in respect of the termination
of the original Swap Contract shall be held in the related Swap Administration
Account and distributed as provided in Section 4 and the Pooling and Servicing
Agreement.
 
In the event that a replacement swap is procured and the replacement
counterparty pays an upfront amount to the Swap Contract Administrator in
connection with the execution of the replacement swap contract, then (i) if that
upfront amount is not received prior to the Distribution Date on which any Swap
Termination Payment was due to the related Counterparty under the original Swap
Contract, that upfront amount shall be held in the related Swap Administration
Account and distributed as provided in Section 4 and the Pooling and Servicing
Agreement, and (ii) if that upfront amount is received prior to the Distribution
Date on which any Swap Termination Payment is due to the related Counterparty
under the original Swap Contract, the Swap Contract Administrator shall remit to
the Trustee, to be included in Interest Funds, the portion of such upfront
amount equal to the lesser of (x) such upfront amount and (y) the amount of the
Swap Termination Payment due to the related Counterparty under the original Swap
Contract.  Any upfront amount paid by a replacement counterparty that is not
remitted by the Swap Contract Administrator to the Trustee pursuant to clause
(ii) of the preceding sentence shall be distributed to CHL.
 
6.  Representations and Warranties of the Swap Contract Administrator.  The Swap
Contract Administrator represents and warrants as follows:
 
(a)    
BNY is duly organized and validly existing as a banking corporation under the
laws of the State of New York and has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations as Swap
Contract Administrator under this Agreement.

 
(b)    
The execution, delivery and performance of this Agreement by BNY as Swap
Contract Administrator has been duly authorized by BNY.

 
(c)    
This Agreement has been duly executed and delivered by BNY as Swap Contract
Administrator and is enforceable against BNY in accordance with its terms,
except as enforceability may be affected by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law).

 

--------------------------------------------------------------------------------


 
7.  Certain Matters Concerning the Swap Contract Administrator.
 
(a)    
The Swap Contract Administrator shall undertake to perform such duties and only
such duties as are specifically set forth in this Agreement.

 
(b)    
No provision of this Agreement shall be construed to relieve the Swap Contract
Administrator from liability for its own grossly negligent action, its own
grossly negligent failure to act or its own willful misconduct, its grossly
negligent failure to perform its obligations in compliance with this Agreement,
or any liability that would be imposed by reason of its willful misfeasance or
bad faith; provided that:

 
(i)    
the duties and obligations of the Swap Contract Administrator shall be
determined solely by the express provisions of this Agreement, the Swap Contract
Administrator shall not be liable, individually or as Swap Contract
Administrator, except for the performance of such duties and obligations as are
specifically set forth in this Agreement, no implied covenants or obligations
shall be read into this Agreement against the Swap Contract Administrator and
the Swap Contract Administrator may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Swap Contract Administrator and
conforming to the requirements of this Agreement that it reasonably believed in
good faith to be genuine and to have been duly executed by the proper
authorities respecting any matters arising hereunder;

 
(ii)    
the Swap Contract Administrator shall not be liable, individually or as Swap
Contract Administrator, for an error of judgment made in good faith by a
Responsible Officer or Responsible Officers of the Swap Contract Administrator,
unless the Swap Contract Administrator was grossly negligent or acted in bad
faith or with willful misfeasance; and

 
(iii)    
the Swap Contract Administrator shall not be liable, individually or as Swap
Contract Administrator, with respect to any action taken, suffered or omitted to
be taken by it in good faith in accordance with the direction of the Trustee or
CHL, or exercising any power conferred upon the Swap Contract Administrator
under this Agreement.

 
(c)    
Except as otherwise provided in Sections 7(a) and 7(b):

 
(i)    
the Swap Contract Administrator may request and rely upon and shall be protected
in acting or refraining from acting upon any resolution, officer’s certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

--------------------------------------------------------------------------------


 
(ii)    
the Swap Contract Administrator may consult with counsel and any opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such opinion of counsel;

 
(iii)    
the Swap Contract Administrator shall not be liable, individually or as Swap
Contract Administrator, for any action taken, suffered or omitted by it in good
faith and believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement;

 
(iv)    
the Swap Contract Administrator shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by a Counterparty,
CHL or the Trustee; provided, however, that if the payment within a reasonable
time to the Swap Contract Administrator of the costs, expenses or liabilities
likely to be incurred by it in the making of such investigation is, in the
opinion of the Swap Contract Administrator not reasonably assured to the Swap
Contract Administrator by a Counterparty, CHL and/or the Trustee, the Swap
Contract Administrator may require reasonable indemnity against such expense, or
liability from a Counterparty, CHL and/or the Trustee, as the case may be, as a
condition to taking any such action; and

 
(v)    
the Swap Contract Administrator shall not be required to expend its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such liability is not assured to it.

 
(d)    
CHL covenants and agrees to pay or reimburse the Swap Contract Administrator,
upon its request, for all reasonable expenses and disbursements incurred or made
by the Swap Contract Administrator in accordance with any of the provisions of
this Agreement except any such expense or disbursement as may arise from its
negligence, bad faith or willful misconduct.  The Swap Contract Administrator
and any director, officer, employee or agent of the Swap Contract Administrator
shall be indemnified by CHL and held harmless against any loss, liability or
expense incurred in connection with any legal action relating to this Agreement,
the Swap Contracts or the Assignment Agreements, or in connection with the
performance of any of the Swap Contract Administrator’s duties hereunder or
thereunder, other than any loss, liability or expense incurred by reason of
willful misfeasance, bad faith or negligence in the performance of any of the
Swap Contract Administrator’s duties hereunder or thereunder.  Such indemnity
shall survive the termination of this Agreement or the resignation of the Swap
Contract Administrator hereunder and under the Swap Contracts and the Assignment
Agreements.  Notwithstanding anything to the contrary in this Section 7, any
expenses, disbursements, losses or liabilities of the Swap Contract
Administrator or any director, officer, employee or agent thereof that are made
or incurred as a result of any request, order or direction of any NIM Insurer or
any of the Certificateholders made to the Trustee as contemplated by Section
8.02(ix) of the Pooling and Servicing Agreement and consequently made to the
Swap Contract Administrator by the Trustee shall be payable by the Trustee out
of the security or indemnity provided by any NIM Insurer or such
Certificateholders pursuant to Section 8.02(ix) of the Pooling and Servicing
Agreement.

 

--------------------------------------------------------------------------------


 
(e)    
Upon the resignation of BNY as Trustee in accordance with the Pooling and
Servicing Agreement, (i) BNY shall resign and be discharged from its duties as
Swap Contract Administrator hereunder and (ii) the Person that succeeds BNY as
Trustee shall be appointed as successor Swap Contract Administrator hereunder
upon its execution, acknowledgement and delivery of the instrument accepting
such appointment in accordance with Section 8.08 of the Pooling and Servicing
Agreement, whereupon the duties of the Swap Contract Administrator hereunder
shall pass to such Person.  In addition, upon the appointment of a successor
Trustee under the Pooling and Servicing Agreement, such successor Trustee shall
succeed to the rights of the Trustee hereunder.

 
(f)    
In the event of a NIM Issuance, nothing in this Section 7 shall limit or
otherwise modify or affect the rights, duties or obligations of the Swap
Contract Administrator under the related Swap Excess Assignment Agreement.

 
8.  Miscellaneous.
 
(a)    
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 
(b)    
Each of BNY and CHL hereby irrevocably waives, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceedings
arising out of or relating to this Agreement.

 
(c)    
Each Counterparty shall be an express third party beneficiary of this Agreement
for the purpose of enforcing the provisions hereof to the extent of that
Counterparty’s rights explicitly specified herein as if a party hereto.

 
(d)    
This Agreement shall terminate upon the termination of the Swap Contracts and
the disbursement by the Swap Contract Administrator of all funds received under
the Swap Contracts to CHL and the Trustee on behalf of the Holders of the
Benefited Certificates.

 
(e)    
This Agreement may be amended, supplemented or modified in writing by the
parties hereto, provided that no amendment shall adversely affect in any
material respect a Counterparty without the prior written consent of that
Counterparty, which consent shall not be unreasonably withheld.

 
(f)    
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission),
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

--------------------------------------------------------------------------------


 
(g)    
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
(h)    
The representations and warranties made by the parties to this Agreement shall
survive the execution and delivery of this Agreement. No act or omission on the
part of any party hereto shall constitute a waiver of any such representation or
warranty.

 
(i)    
The article and section headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning of this
Agreement.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
 

 
THE BANK OF NEW YORK,
as Swap Contract Administrator
         
 
By:
/s/ Michelle Penson     Name:  Michelle K. Penson     Title:    Vice President  
       

 

 
THE BANK OF NEW YORK,
not in its individual or corporate capacity but solely as Trustee
         
 
By:
/s/ Michelle Penson     Name:  Michelle K. Penson     Title:    Vice President  
       

 

  COUNTRYWIDE HOME LOANS, INC.          
 
By:
/s/ Michael Schloessmann     Name:  Michael Schloessmann     Title:    Managing
Director          

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SWAP CONTRACTS
 
A-1

--------------------------------------------------------------------------------